PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SG VENTURES PTY LIMITED
Application No. 14/906,965
Filed: 22 Jan 2016
For: Coated Particles and Method of Coating Particles
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On September 28, 2021, a Notice of Appeal was filed in response to the final Office action mailed July 28, 2021. The Notice of Appeal set a two (2) month shortened period for reply. On April 4, 2022, a Notice of Abandonment was mailed, stating that the application is abandoned in view of applicant’s failure to timely file a proper reply to the Office letter mailed September 28, 2021.  
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to timely file a proper response to the Office letter mailed July 28, 2021 because a proper and timely reply was not filed. The Notice further states that the proposed reply filed on September 28, 2021 does not constitute a proper reply under 37 CFR 1.113 to the final rejection. 

Analysis and conclusion

The Notice of Appeal and fee filed September 28, 2021 was a timely and proper reply to the final Office action mailed July 28, 2021, and set a two (2) month shortened period for reply. The period for reply to the Notice of Appeal may be extended by up to five (5) months per 37 CFR 1.136(a). The date five (5) months after the date two months after the date the Notice of Appeal was filed is April 28, 2022. As such, a reply thereto may be filed not later than April 28, 2022 with a five (5) month extension of time. 37 CFR 1.7(a). As such, the time for submission of an appeal brief or a request for continued examination (RCE) has not yet expired.

The Office reminds applicant that the two (2)-month extendable period set in the Notice of Appeal filed September 28, 2021 continues to run.  Therefore, applicant is required to submit an Appeal Brief (or an RCE as set forth in 37 CFR 1.114) in reply to the Notice of Appeal filed September 28, 2021 with the requisite extension(s) of time and fee therefor, not later than April 28, 2022, to avoid abandonment of this application. 

The showing of record is that the time period for submission of a reply has not yet expired. Therefore, there is no abandonment in fact. 
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1712 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET